DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on May 9, 2022 is acknowledged.  Claims 37, 39-45, and 48-51 are amended, Claims 38 and 46 are canceled, and Claims 52-55 are new.  Thus, Claims 37, 39-45, and 47-55 are pending and are further examined on the merits in the U.S. National stage application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
		hook ring (Claim 42, line 5, not described/shown in specification)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because
			the arrowheads associated with reference characters B and C designating diameter locations on the ball bearing (4) in Fig. 3 are not drawn to the correct structures of the ball bearing (4) that properly delineate the smaller outer diameter (B) of the inner ring (6) and the larger outer diameter C of the outer ring (8).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendments made to the specification as described in the marked-up copy of the specification filed with Applicants’ reply are acceptable.  The amended Abstract is found to be acceptable except with regard to legal phraseology words (i.e., “comprise” and “wherein” as described in the objection below).    

ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b, 1B).  The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.
	More particularly, the amended Abstract is objected to because it contains words associated with legal phraseology often used in patent claims (i.e., the amended Abstract on p. 3 of Applicants’ reply filed on May 9, 2022 contains the words “comprise” (line 1) and “wherein” (next to last line of the amended Abstract).  This objection can be obviated by further amending the word “comprise” to the word ‘contain’ and further amending the word “wherein” to the word ‘and’.  
	Appropriate correction is required.

Claim Objection
The claims are objected to because of the following informalities:  
		“the cylindrical bearing the ball bearing (Claim 50, line 2, and Claims 54 and 55) should be ‘the cylindrical bearing and the ball bearing’.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-49  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


In Regard to Claim 47
	Claim 47 depends from Claim 46, now canceled.  This makes the claim indefinite in that it is not understood how the limitations recited in Claim 47 relate to other elements of Applicants’ screw compressor element.  For purposes of examination Claim 47 is assumed to depend from independent Claim 37.  
	Claim 47 recites the element “the polymer”.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, the element “the polymer” and the associated limitation make the claim indefinite in that it is not understood how this polymer limitation is associated with the other elements of Applicants’ screw compressor element previously recited in Claim 37 so the scope of this claim is clear.  


In Regard to Claim 48 and a claim dependent thereon
	The element “two raceways” (Claim 48, line 2) in combination with the elements “a raceway” (Claim 37, see 35 U.S.C. 112 rejection of Claim 37 above) and “respective raceways” (Claim 37, see 35 U.S.C. 112 rejection of Claim 37 above) makes the claim indefinite in that it is unclear if Applicant is trying to further limit a new element or is attempting to further limit an element previously recited (i.e., it is not clear what the relationship is between the former raceway and/or the respective raceways previously recited in Claim 37 in relation to the “two raceways” recited in Claim 48).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 37, 39, 42, 48-49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of US2018/0058452 (Yuki et al.; published on March 1, 2018) (YUKI).      
	In reference to Claim 37, AAPA teaches:  		
		A screw compressor element (1, PRIOR ART Fig. 1) comprising: 
			a cylinder bearing (3, PRIOR ART Fig. 1) including an inner ring (5), an outer ring (7), a raceway (11a, 11b, PRIOR ART Fig. 1), and a cylindrical rolling element (9) that contacts the inner ring (5) and the outer ring (7) at a location of the raceway (11a, 11b) thereof, and 
			a ball bearing (4, PRIOR ART Fig. 1) including an inner ring (6), an outer ring (8), a raceway (12a, 12b, PRIOR ART Fig. 1), and a ball shaped rolling element (10) that contacts the inner ring (6) and the outer ring (8) at a location of the raceway (12a, 12b) thereof, wherein 
			portions of each of the inner rings (5, 6) of the respective cylinder bearing (3) and the ball bearing (4), at respective locations next to the respective raceways (11a, 11b, 12a, 12b) and facing away from the other of the respective cylinder bearing (3) and the ball bearing (4), have greater outer diameters (at left C, at right C, PRIOR ART Fig. 1) than diameters (left A, right A, PRIOR ART Fig. 1) of the respective raceways (at 11a, at 12a), 
			portions of each of the outer rings (7, 8) of the respective cylinder bearing (3) and the ball bearing (4), at respective locations next to the respective raceways (11a, 11b, 12a, 12b, 12c) and both facing to and away from the other of the respective cylinder bearing (3) and the ball bearing (4), have smaller inner diameters (at 13, 13, and G, PRIOR ART Fig. 1) than the diameters of the respective raceways (at 11b, at 12b).
AAPA does not teach a housing and a rotor is rotatably arranged by way of the cylinder bearing and the ball bearing.  YUKI teaches a scroll compressor (screw compressor 1, title, Abstract, ¶ 0031, line 1, Figs. 1-13) that includes a housing (casing 4, ¶ 0031, line 4, Fig. 1) and a rotor (female rotor 3, ¶ 0031, line 2) is rotatably arranged by way of the cylinder bearing (FS cylindrical roller bearing 9, ¶ 0038, last four lines) and the ball bearing (FS ball bearing 10, ¶ 0038, last four lines). 
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize a screw compressor that includes a housing and cylindrical and ball bearings as taught by YUKI and incorporate the specific cylindrical and ball bearing arrangements of AAPA for the benefit of having an alternative bearing arrangement that is still effective to support the axial and radial loading of the female rotor during operation of the screw compressor as expressly described by YUKI (¶ 0038, last four lines).      
	In reference to Claim 39, AAPA further teaches that the inner diameters (right A, left A, PRIOR ART Fig. 1) of the inner rings (5, 6, PRIOR ART Fig. 1) of the cylinder bearing (3) and the ball bearing (4) are identical. 
	In reference to Claim 42, AAPA also teaches that the cylinder bearing (3, PRIOR ART Fig. 1) is provided with two fixed collars (left 13, right 13, PRIOR ART Fig. 1) on the outer ring (7) thereof and one fixed collar (14) on the inner ring (5) thereof. 
	In reference to Claim 48, AAPA further teaches that the outer ring (8, PRIOR ART Fig. 1) of the ball bearing (4, PRIOR ART Fig. 1) is provided with two raceways (curved raceway 12b and straight raceway portion of 8 to the right of curved raceway 12b as shown in PRIOR ART Fig. 1). 
	In reference to Claim 49, AAPA also teaches that the contact angles on the two raceways (curved raceway 12b has one contact angle and straight raceway of 8 has a contact angle different from the contact angle of curved raceway 12b, PRIOR ART Fig. 1) of the outer ring (8, PRIOR ART Fig. 1) of the ball bearing (4, PRIOR ART Fig. 1) are different.
	In reference to Claim 51, while AAPA teaches a screw compressor element which implies use in a screw compressor machine, AAPA does not explicitly call out that the machine is an oil-free compressor.  YUKI teaches a screw compressor (title, Abstract, Figs. 1-13) that utilizes two bearings (suction side bearings 5 and 6, ¶ 0031, lines 5 and 6) that is also preferably applicable to an oil-free screw compressor (¶ 0080).    
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the screw compressor element in a screw compressor, and preferably an oil-free compressor as taught by YUKI and incorporate the screw compressor element of AAPA in to the oil-free compressor for at least the benefit of utilizing the screw compressor element in other viable machine product applications like oil-free compressors (¶ 0080 of YUKI) that are allow effective support of the load requirements of rotating structures during oil-free compressor operation.  

Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and YUKI as applied to Claim 37 above, and further in view of US2015/01118092 (Takaki et al.; published on April 30, 2015).
	In reference to Claim 40, AAPA and YUKI teach teaches a cylindrical bearing and a ball bearing as described abpve,however, AAPA does not teach at least one nozzle and features associated therewith.
TAKAKI teaches a compressor (title, Abstract, Figs. 1- 8) that includes a
bearing/compressor (title, Abstract, Figs. 1-39) that includes a nozzle (associated with
nozzle portion 544, | 0046, Figs. 2 and 3) suitable for spraying a fluid into a bearing
(thrust bearing 50, Fig. 3).
	It would be obvious to the PHOSITA before the effective filing date of the
invention to utilize a spray nozzle to spray fluid into a bearing as taught by TAKAKI and
incorporate such a spray nozzle into the modified screw compressor of AAPA and YUKI for the benefit of
improving the lubrication of the bearing as expressly described by TAKAKI (¶ 0046)
during operation of the compressor. 
	In reference to Claim 41, AAPA and YUKI teaches a cylindrical bearing and a ball bearing and an inner ring, however, AAPA and YUKI do not teach at least one nozzle and features associated therewith. TAKAKI teaches a compressor (title, Abstract, Figs. 1- 8) that includes a bearing/compressor (title, Abstract, Figs. 1-39) that includes a nozzle (associated with nozzle portion 544, ¶ 0046, Figs. 2 and 3) arranged between the bearing portions (52, 52, Figs. 2 and 3), this nozzle (associated with nozzle portion 544) being suitable for spraying a fluid in between the basket (center upper member 542, ¶  0049) of the bearing (52, 52) and the inner ring (the center portion connecting all of the 52(s) as shown in Fig. 3).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a spray nozzle for spraying a fluid in between the basket of the bearing and the inner ring by TAKAKI and incorporate this kind of spray nozzle arrangement into the modified screw compressor of AAPA and YUKI for the benefit of improving the lubrication of the bearing as expressly described by TAKAKI (¶ 0046) during operation of the compressor. 

Claims 43 and 52-53 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA and YUKI as applied to Claim 37 above, and further in view of US2014/0314358 (Seubert et al.; published on October 23, 2014) (SEUBERT).  
	In reference to Claims 43 and 52-53, while AAPA and YUKI teach a difference between a diameter of the rolling elements of the cylinder bearing and a diameter of the rolling elements of the ball bearing (when visually viewing PRIOR ART Fig. 1 of AAPA diameter E of cylinder bearing 3 is relatively smaller than diameter F of ball bearing 4), AAPA and YUKI do not specifically call out that the difference between the diameter of the rolling elements of the cylinder bearing and the diameter of the rolling elements of the ball bearing is not greater than 20% (Claim 43)/10% (Claim 52)/5% (Claim 53).  SEUBERT teaches a rolling-element support module for a machine like a screw compressor (title, Abstract, Figs. 1-7) where the functionality of a machine depends “on parameters which characterize the interaction of individual components with one another” (¶ 0002, lines 1-7) and which includes the actually-produced dimensions influenced by tolerances.  One of these dimensions is the width tolerance of the rolling elements (¶ 0010).  So while SEUBERT does not explicitly call out diameter differences between the bearings specifically not being greater than 20%/10%/5%, the PHOSITA would understand that this 20%/10%/5% diameter tolerance relationship in relation to the teachings of SEUBERT can be realized to produce a specific functionality and efficiency performance for the screw compressor depending on the requirements of the screw compressor and its application of need.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a difference between the diameters of the cylinder bearing and ball bearing and further form this toleranced relationship to not be greater than 20%/10%/5% and incorporate this specific tolerance of the bearings into the bearing arrangement of the modified screw compressor element of AAPA and YUKI for the benefit of enhancing the basic functionality and efficiency of the screw machine as expressly described by SUEBERT (¶ 0002, lines 1-7) based on the requirements of the screw compressor and its application of need.     

Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and YUKI as applied to Claim 37 above, and further in view of US2004/0050081 (Tsuboi; published on March 18, 2004) (TSUBOI).  
	In reference to Claims 44 and 45, while AAPA and YUKI teach a cylinder bearing and/or a ball bearing made out of a material as described above, AAPA and YUKI do not call out that the material is specifically a ceramic material.  TSUBOI teaches a screw apparatus where all of the bearings (bearings 53, 54, 55, and 56, Fig. 9) have rolling elements positioned between an inner ring and an outer ring that are formed with a ceramic material (¶ 0059, lines 6-19 which can apply to at least one of the rolling elements as recited in Claim 44 or all of the rolling elements as recited in Claim 45.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize one or all of the rolling elements of the bearings located between an inner race and outer race to be formed of ceramic material as taught by TSUBOI and incorporate this kind of ceramic material to form the rolling elements for the cylinder and/or ball bearing(s) in the modified screw compressor element of AAPA and YUKI for the benefit of providing an effective bearing to provide radial and/or axial force support for the rotating elements in the screw compressor as explicitly described by TSUBOI (¶ 0059, last eight (8) lines).  

Claims 50 and 54-55 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA and YUKI as applied to Claim 37 above, and further in view of US7006953 (Takemura et. al.; issued on February 28, 2006) (TAKEMURA).  
	In reference to Claims 50 and 54-55, AAPA and YUKI teach that bearings must be suitable for operating at high rotational speeds (p. 1, lines 28 and 29 of the specification) which would be inherent characteristic for the screw compressor element of PRIOR ART Fig. 1.  AAPA does not explicitly teach that the speed is specifically higher than 1 * 106 ndm [millimeters x revolutions per minute] (Claim 50)/ 1.25 * 106 ndm/(Claim 54)/ 1.5 * 106 ndm [millimeters x revolutions per minute] (Claim 55).  TAKEMURA teaches an apparatus for predicting the life of a roller bearing (title, Abstract, Figs. 1-34b) where rolling bearing selection is based on characteristic such as bearing size, bearing load, rotation speed, kind of lubricant, degree of contamination, service temperature, material and reliability coefficient (col. 9, lines 18-26).  With the teachings of TAKEMURA the PHOSITA can reason that a bearing can be formed/provided with prior consideration of a specific rotation speed, such as higher than 1 * 106 ndm/1.25 * 106 ndm [millimeters x revolutions per minute] based on requirements of the bearing and its application of use.  
	It would be obvious to the PHOSITA before the effective filing date to form a bearing based on a specific rotation speed needed for its operation as taught by TAKEMURA and form a bearing that operates at a rotation speed that is higher than 1 * 106 ndm [millimeters x revolutions per minute]/ 1.25 * 106 ndm/1.5 * 106 ndm and incorporate such a bearing into the modified screw compressor element of AAPA and YUKI for at least the benefit of having a bearing that effectively operationally performs over a long service life as expressly described by TAKEMURA (col. 1, lines 10-16).    


Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on May 9, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) the objections to the drawings (except where noted below),
 			(ii) the objections to the claims, and
			(iii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

The former drawing objection regarding the hook ring recited in dependent Claim 42, line 5 (paragraph #3 in the Non-Final Rejection having notification date of February 7, 2022 was not addressed by Applicants in Applicants’ reply and so this drawing objection is maintained and described above.  

Applicants have heavily amended independent Claim 16 which includes the following amended limitations 
		wherein portions of each of the inner rings of the respective cylinder bearing and the ball bearing, at respective locations next to the respective raceways and facing away from the other of the respective cylinder bearing and the ball bearing, have greater outer diameters than diameters of the respective raceways.

Applicants assert that at least these features are not found in MOELLER (US7588371) and/or AAPA and TAKAI (US2015/01118092) which is found persuasive.  Thus, the former 35 U.S.C. 102 and 35 U.S.C. 103 rejections of Claim 37 have each been withdrawn.  Upon reconsideration of amended independent Claim 37, a new interpretation is applied to reject amended Claim 37 based on AAPA and YAKI (US2018/0058452) and this rejection is described and fully cited above.      

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 9:00 AM - 5:30 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday May 16, 2022


/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746